In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00309-CR
                             ________________________

                            KENNETH DUNN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 364th District Court
                                   Lubbock County, Texas
          Trial Court No. 2012-433,892; Honorable Bradley S. Underwood, Presiding


                                       May 21, 2014

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Pending before this Court is a Motion to Dismiss Appeal filed by Appellant,

Kenneth Dunn, in which he moves to withdraw his notice of appeal and dismiss this

appeal. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the

motion is signed by Appellant and his attorney. No decision of this Court having been

delivered, the motion is granted and the appeal is dismissed. No motion for rehearing

will be entertained and our mandate will issue forthwith.


                                                 Patrick A. Pirtle
                                                   Justice

Do not publish.